Name: Council Regulation (EEC) No 3118/85 of 4 November 1985 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps of the genus Crangon crangon
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  consumption;  fisheries;  technology and technical regulations
 Date Published: nan

 9 . 11 . 85 Official Journal of the European Communities No L 297/3 COUNCIL REGULATION (EEC) No 3118/85 of 4 November 1985 amending Regulation (EEC) No 104/76 laying down common marketing stan ­ dards for shrimps of the genus Crangon crangon Article 2 The title of the Regulation shall be replaced by the following : 'Council Regulation (EEC) No 104/76 of 19 January 1976 laying down common marketing standards for shrimps (Crangon crangon), edible drabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus)'. Article 3 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty of Accession of Spain and Portugal , and in particular Article 2 (3) thereof and the Act annexed to the said Treaty, and in particular Articles 27 and 396 thereof, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 3796/81 provides that common marketing standards may be laid down for the products listed in Article 1 of that Regula ­ tion or for groups of those products ; Whereas the Act of Accession of Spain and Portugal makes provision for the inclusion of Norway lobsters and edible crabs in a system of Community selling prices ; Whereas the standardization of these crustaceans is of particular importance for the proper operation of the said price system ; Whereas, moreover, the setting of common marketing standards is likely to help improve the quality of the products ; whereas, consequently, such standards should be laid down for those products and Regulation (EEC) No 104/76 (3), as last amended by Regulation (EEC) No 3575/83 (4), should be amended, Article 1 shall be replaced by the following : Article 1 Marketing standards are hereby laid down for :  shrimps (Crangon crangon);  edible crabs (Cancer pagurus);  Norway lobsters (Nephrops norvegicus), falling within subheading 03.03 A IV b) 1 , ex 03.03 A III b) and ex 03.03 A V a) 2 of the Common Customs Tariff respectively, whether fresh, chilled or simply boiled in water.' Article 4 HAS ADOPTED THIS REGULATION : In Article 2 (b) and (c) and in Article 3 ( 1 ) and (2) the word 'shrimps' shall be replaced by the word 'products'. Article 5 Article 1 Regulation (EEC) No 104/76 shall be amended in accor ­ dance with the following Articles . The following paragraphs shall be inserted in Article 5 : '1 (a) Norway lobsters as specified in Article 1 shall be classified by lot in freshness categories E, A or B. (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . O OJ No L 340, 28 . 12 . 1984, p. 1 . (3) OJ No L 20 , 28 . 1 . 1976, p. 35. 4 OJ No L 356, 20 . 12. 1983 , p. 6 . No L 297/4 Official Journal of the European Communities 9 . 11 . 85 Freshness Category Appearance Smell E  shell :  whole :  tails : pale pink or pink to orange-red shiny black eyes and ping gills exposed flesh is translucent and blue in colour tending towards white | Characteristic mild shellfishy V smell A  shell :  whole :  tails : pale pink or pink to orange-red. No black spots eyes dull and grey/black, gills greyish the exposed flesh is no longer translucent but is not discoloured f Loss of characteristic shellfishy t smell . No ammonia. B /  shell :  whole :  tails : the characteristic colour is the same but with slight discoloration. Some black spots and greyish colour, particularly on the shell and between the segments of the tail gills dark grey or some greenish colour on the dorsal surface of the shell flesh opaque and dull in appearance ^ Slightly sour 1 (b) Crabs as specified in Article 1 shall not be subject to specific freshness standards . However, only whole crabs, excluding berried females or soft-shelled crabs may be marketed for human consumption, subject to the provisions of the second subparagraph of Article 11 (5) of Regulation (EEC) No 171 /83 ('). (') OJ No L 24, 27. 1 . 1983 , p. 14.'. whole :  size 1 : 20 and less,  size 2 : from 21 up to 45,  size 3 : more than 45 ; tails :  size 1 : 60 and less,  size 2 : from 61 up to 120 ,  size 3 : from 121 up to 180,  size 4 : more than 180 . 2 . Lots of a given size category may not include products which are of a smaller size than that of the category to which the lots belong. A small lot need not, however, be of uniform size ; if it is not, the lot shall be placed in the lowest size category. 3 . The size category must be clearly and indelibly marked, in characters at least 5 cm high , on labels affixed to the lot. 4 . To the extent required in order to provide local supplies of shrimps for certain coastal areas in the Community, exemptions from the minimum size specified in paragraph 1 (a) may be allowed in accor ­ dance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 . 5 . In order to ensure local or regional supplies of crabs for certain coastal zones of the United Kingdom, the minimum marketing size referred to in paragraph 1 (b) shall be reduced to 11,5 cm in these zones . The said zones shall be determined in accordance with the procedure referred to in Article 33 of Regula ­ tion (EEC) No 3796/81 .' Article 6 Article 7 shall be replaced by the following : 'Article 7 1 . Shrimps, crabs and Norway lobsters shall be graded in the following size categories : (a) shrimps (width of shell) :  size 1 : 6,8 mm and over,  size 2 : 6,5 mm and over ; (b) crabs (width of shell , as measured in its widest dimension) :  size 1 : 16 cm and over,  size 2 : from 1 3 up to but excluding 1 6 cm ; (c) Norway lobsters, (units per kg), (subject to compli ­ ance with the minimum biological sizes applicable to each region, in accordance with Regulation (EEC) No 171 /83): 9 . 11 . 85 Official Journal of the European Communities No L 297/5 'Garnalen or 'Noordzeekrabben ' or 'Langoes ­ tines', 'CamarÃ £o negro or 'Sapateira or 'Lagistim' ; Article 7 Article 10 shall be replaced by the following : 'Article 10 1 . Products as specified in Article 1 which come from third countries may be released in the Commu ­ nity for human consumption only if : (a) they comply with the provisions of Articles 4, 5, 6 and 7 ; (b) they are presented in packages on which the following information is clearly and legibly marked :  country of origin , in letters at least 20 mm high ;  one of the following descriptions :  freshness category and size category ;  net weight in kilograms of the species contained in the package ;  date of grading and date of dispatch ;  name and address of sender. 2. However, products as specified in Article 1 which are landed in a Community port direct from the fishing grounds by vessels flying the flag of a third country and which are intended for marketing for human consumption shall be subject, when released on the market, to the same provisions as those applicable to Community produce .' 'Hesterejer' or 'Taskekrabber or 'Jomfru ­ hummer', 'Garnelen ' or 'Taschenkrebse' or 'Kaisergra ­ nate', 'Ã Ã ºÃ Ã ¯Ã ¶Ã µÃ  Ã ³Ã ±Ã Ã ¯Ã ´Ã µÃ ' or 'Ã Ã ±Ã ²Ã ¿Ã Ã Ã ¹Ã ±' or Ã Ã ±Ã Ã ± ­ Ã ²Ã ¯Ã ´Ã µÃ ', 'Shrimps' or 'Edible crabs' or 'Norway lobsters , 'Quisquilla' or 'Buey de mar' or 'Cigala', 'Crevettes grises' or 'Crabes Tourteaux or 'Langoustines ', Article 8 This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal . It shall apply from 1 March 1986. 'Gamberetti grigi ' or 'Granchi di mare or 'Scampi ', This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1985 . For the Council The President R. STEICHEN